DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7 of Remarks, filed 12/18/20, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
Applicant’s arguments, see pages 7-8 of Remarks, filed 12/18/20, with respect to the rejections of claims 1-19 under 35 U.S.C. 112(b) have been fully considered, some of which are persuasive.  Therefore, the rejections of claims 1-5, 7, and 9-19 under 35 U.S.C. 112(b) have been withdrawn.  However, upon further consideration, the rejections of claims 6 and 8 under 35 U.S.C. 112(b) are maintained on the grounds presented in the following Office Action.
Applicant’s arguments, see pages 8-9 of Remarks, filed 12/18/20, with respect to the rejections of claims 1 and 11-13 under 35 U.S.C. 102(a)(1) in view of Hesch (US Pub. 2007/0034227) have been fully considered but they are not persuasive.
Applicant argues that Hesch (US Pub. 2007/0034227) does not disclose the first and second front-end openings at the recessed wall as defined by claim 1.
Examiner respectfully disagrees.  The word “at” is defined by dictionary.com as “in, on, or near”.  Therefore, given the broadest reasonable interpretation Hesch anticipates claim limitations defining “a first front-end opening at the recessed wall” and 

    PNG
    media_image1.png
    405
    654
    media_image1.png
    Greyscale

(Hesch: Figure 5 – annotated)
Applicant’s arguments, see pages 9-10 of Remarks, filed 12/18/20, with respect to the rejections of claims 1 and 15-16 under 35 U.S.C. 102(a)(1) in view of Gerhard (US Pub. 2004/0013370) have been fully considered but they are not persuasive.
Applicant argues that, as shown in Figure 4 of Gerhard (US Pub. 2004/0013370), evacuation passageway 320 and cleaning solvent tubing 322 have respective openings that are behind the recessed wall instead of at the recessed wall as defined by claim 1.
Examiner respectfully disagrees.  The word “at” is defined by dictionary.com as “in, on, or near”.   As illustrated in Figure 4 of Gerhard, the respective front-end near the recessed wall (at 402).  Therefore, given the broadest reasonable interpretation Gerhard anticipates claim limitations defining “a first front-end opening at the recessed wall” and “a second front-end opening at the recessed wall”.
Applicant’s arguments, see pages 10-13 of Remarks, filed 12/18/20, with respect to the rejections of claims 1-10 and 17-19 under 35 U.S.C. 103 in view of Chu (US Pub. 2002/0162582) have been fully considered, some of which are persuasive.  The rejections of claims 18-19 under 35 U.S.C. 103 in view of Chu (US Pub. 2002/0162582) are withdrawn; the rejections of claims 1-10 and 17 under 35 U.S.C. 103 in view of Chu (US Pub. 2002/0162582) are maintained as explained in the following Office Action.
Applicant argues that Chu (US Pub. 2002/0162582) does not disclose the limitation of independent claims 1 and 18 defining “a nozzle body having a front end and a back end, the front end having a recess defining a recessed wall, a cross-sectional shape of the recess being elongate in a first direction and the recess sized to receive a front-end section of the ferrule that includes the elongate end face”.
With regard to independent claim 18, Examiner agrees; therefore the rejections of claims 18-19 under 35 U.S.C. 103 in view of Chu (US Pub. 2002/0162582) are withdrawn.  
However, with regard to independent claim 1, Applicant argues that Chu does not disclose that the recess of the nozzle body is “sized to receive a front-end section of the ferrule that includes the elongate end face”.  Examiner respectfully disagrees.  sized to receive a front-end section of the ferrule that includes the elongate end face”, this recitation is a statement of intended use which does not patentably distinguish over Chu since Chu meets all the structural elements of the claim and is capable of performing said intended use if so desired [See MPEP 2114].  As long as the apparatus of Chu is capable of being used with a multi-fiber connector as claimed, the prior art apparatus meet the requirements of the claimed feature.  Applicant has not established on this record any structural distinction between apparatus within the scope of the rejected claims and the apparatus fairly described by Chu, and no such structural distinction is apparent.  Therefore, the rejections of claims 1-10 and 17 under 35 U.S.C. 103 in view of Chu (US Pub. 2002/0162582) are maintained as explained in the following Office Action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “flow disrupting feature” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6,
Lines 2-3 recite “wherein the first and second front-end openings have respective first and second axes that are parallel and spaced apart by a distance SC” which renders the claim indefinite because no shape is defined for said first and second front-end openings.  It is therefore unclear what is referred to by said “first and second axes” of the respective first and second front-end openings.
The scope of the claim is unascertainable and therefore rendered indefinite.
Regarding claim 8,
Lines 2-3 recite “wherein the first and second front-end openings have respective heights HL and HU in the second direction along the first direction” which renders the claim indefinite because no shape is defined for said first and second front-end openings.  It is therefore unclear what is referred to by said “-heights HL and HU in the second direction” of the respective first and second front-end openings because any front-end opening shape having non-parallel top and bottom walls will have a range of heights in the second direction (i.e. y-direction) depending on a position in the first direction (i.e. x-direction).  It is further unclear what is defined by “in the second direction along the first direction”.
The scope of the claim is unascertainable and therefore rendered indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2007/0034227 to Hesch et al. (“Hesch”).
Regarding claim 1,
Hesch discloses a nozzle (200) for cleaning a multi-fiber connector (202) having a ferrule with an elongate end face, comprising: 
a nozzle body (200) having a front end and a back end, the front end having a recess (212) defining a recessed wall, a cross-sectional shape of the recess being elongate in a first direction and the recess sized to receive a front-end section of the ferrule that includes the elongate end face [see Fig. 5; ¶0027]; 
a first channel (210) residing in the nozzle body and having a cross-sectional shape elongate in the first direction, the first channel having a first front-end opening at the recessed wall [see Fig. 5; ¶0028]; and 
a second channel (208) residing in the nozzle body and having a cross-sectional shape elongate in the first direction, the second channel having a second front-end opening at the recessed wall [see Fig. 5; ¶0028]; 
wherein the first and second front-end openings are spaced apart in a second direction perpendicular to the first direction [see Fig. 5; ¶0028].  
Regarding claims 11-12,
Hesch discloses the nozzle according to claim 1, wherein the recessed wall includes a flow disrupting feature (213) that resides between the first and second front-end openings, wherein the flow disrupting feature comprises a protrusion that is elongate in the first direction [see Fig. 5; ¶0038].  
Regarding claim 13,
< HR < (0.3)HF [see Figure 5].
Claims 1 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2004/0013370 to Gerhard (“Gerhard”).
Regarding claim 1,
Gerhard discloses a nozzle (300) for cleaning a multi-fiber connector (400) having a ferrule (418) with an elongate end face [see Fig 3-4; ¶0053], comprising: 
a nozzle body (310) having a front end and a back end, the front end having a recess defining a recessed wall, a cross-sectional shape of the recess being elongate in a first direction and the recess sized to receive a front-end section of the ferrule (418) that includes the elongate end face [see Fig 3-4; ¶0053]; 
a first channel (320) residing in the nozzle body and having a cross-sectional shape elongate in the first direction, the first channel having a first front-end opening at the recessed wall; and 
a second channel (322) residing in the nozzle body and having a cross-sectional shape elongate in the first direction, the second channel having a second front-end opening at the recessed wall; 
wherein the first and second front-end openings are spaced apart in a second direction perpendicular to the first direction [see Fig 3-4; ¶0056].
Regarding claims 15-16,
Gerhard discloses the nozzle according to claim 1, wherein the first channel (320) includes a first angled section that includes the first front-end opening, and < Θ < 70 degrees as measured relative to a nozzle central axis (i.e. longitudinal axis of 300) [see Figures 3-4; ¶0055].  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2002/0162582 to Chu et al. (“Chu”).
Regarding claim 1,
Chu discloses a nozzle for cleaning a multi-fiber connector having a ferrule (14) with an end face (at 52) [see Fig. 3; ¶0027], comprising: 
a nozzle body (202) having a front end and a back end, the front end having a recess (206) defining a recessed wall, the recess sized to receive a front-end section of the ferrule that includes the end face [see Fig. 3; ¶0033]; 

a second channel (222) residing in the nozzle body and having a second front-end opening (214) at the recessed wall [see Fig. 3; ¶0033]; 
wherein the first (216) and second (214) front-end openings are spaced apart in a vertical (i.e. second) direction [see Fig. 3; ¶0033].
Chu teaches a recess (206) to receive a front-end section of the ferrule (14), but does not explicitly teach that the shape of the recess, ferrule end face, first channel, and second channel have a cross-sectional shape that is elongate in a first direction (i.e. in a horizontal direction of its width).  However it is old and well-known in the art to provide such a cleaning device having a recess shaped to receive a corresponding elongate end face of a ferrule.  Therefore it would have been obvious for a person having ordinary skill in the art at time of filing to configure the recess, ferrule end face, first channel, and second channel to have an cross-sectional shape that is elongate in a first direction (i.e. in a horizontal direction of its width) since it has been held that a change in shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the claimed configuration was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [see MPEP 2144.04]. 
Regarding the recitation “the recess sized to receive a front-end section of the ferrule that includes the elongate end face”, this recitation is a statement of intended use which does not patentably distinguish over Chu since Chu meets all the structural elements of the claim and is capable of performing said intended use if so desired [See 
Regarding claim 2,
Chu discloses the nozzle according to claim 1, wherein: 
the nozzle body (202) includes a longitudinal axis (i.e. in a z-direction) perpendicular to the first and second directions (i.e. in x and y directions) and a longitudinal plane including the longitudinal axis; 
the longitudinal plane is located between the first (216) and second (214) front-end openings and divides the nozzle into a lower portion and an upper portion; and 
the first channel (224) resides in the lower portion of the nozzle body and the second channel (222) resides in the upper portion of the nozzle body [see Fig. 3; ¶0033].  
Regarding claim 3,
Chu discloses the nozzle according to claim 2, wherein the longitudinal axis runs through a center of the nozzle body, and wherein the upper and lower portions are respective upper and lower halves of the nozzle body [see Fig. 3; ¶0033].  
	Regarding claim 4,
Chu discloses the nozzle according to claim 1, wherein the elongate end face has a short dimension HF and wherein the first and second front-end openings are < SE < (0.8)HF [see Figure 3].
Regarding claim 5,
Chu discloses the nozzle according to claim 1, wherein in the modified device of Chu the first (224) and second (222) channels have a cross-sectional shape that is elongate in a first direction, but does not explicitly disclose that said elongate cross-sectional shape is either rectangular or rounded rectangular.  However it is old and well-known in the art to provide such a cleaning device having a recess shaped to receive a corresponding rectangular end face of a ferrule.  Therefore it would have been obvious for a person having ordinary skill in the art at time of filing to configure first and second channels to have a rectangular or rounded rectangular cross-sectional shape that is elongate in a first direction (i.e. in a horizontal direction of its width) since it has been held that a change in shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the claimed configuration was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [see MPEP 2144.04]. 
	Regarding claim 6,
Chu discloses the nozzle according to claim 1, wherein the elongate end face has a height HF, wherein the first and second front-end openings have respective first and second axes that are parallel and spaced apart by a distance SC in the range (0.01)HF < SC < (0.9) HF [see Figure 3].  
Regarding claim 7,

Regarding claim 8,
Chu discloses the nozzle according to claim 1, wherein the elongate end face has a height HF, and wherein the first and second front-end openings have respective heights HL and HU in the second direction, and wherein (0.01)HF < {HL, HU} < (0.5)HF [see Figure 3].  
	Regarding claim 9,
Chu discloses the nozzle according to claim 1, but does not explicitly teach that the recessed wall includes one or more holes sized to accommodate alignment pins of the multi-fiber connector as claimed.  However it is old and well-known common knowledge in the art for such a cleaning nozzle to comprise holes configured to mate with corresponding pins of a multi-fiber connector to ensure proper alignment and securing coupling during operation.  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to provide the recessed wall with one or more holes sized to accommodate alignment pins of the multi-fiber connector since the examiner takes Official Notice of the alignment pin/hole configuration for its use in the art and the selection of such would be within the level of ordinary skill in the art.
Regarding claim 10,

Regarding claim 17,
Chu discloses the nozzle according to claim 1, wherein: 
the nozzle body includes a back end opposite the front end and an outer surface between the front end and the back end; 
the first channel (224) includes a first back-end opening at the back end of the nozzle body or in the outer surface of the nozzle body; and 
the second channel (222) includes a second back-end opening at the back end of the nozzle body or in the outer surface of the nozzle body [see Fig. 3; ¶0033].  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2007/0034227 to Hesch et al. (“Hesch”) as applied to claim 12 above.
Regarding claim 14,
Hesch discloses the nozzle according to claim 12, wherein the recessed wall includes a flow disrupting feature (213) that resides between the first and second front-end openings, and wherein the flow disrupting feature comprises a protrusion that is elongate in the first direction [see Fig. 5; ¶0038], but does not explicitly teach that the protrusion has a rounded cross-section.  However it would have been obvious for a person having ordinary skill in the art at time of filing to configure the protrusion (213) to have a cross-sectional shape that is rounded since it has been held that a change in shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the claimed configuration was In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [see MPEP 2144.04]. 
Allowable Subject Matter
Claims 18-19 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 18,
As persuasively argued in pages 10-13 of Remarks filed 12/18/20, independent claim 18 overcomes the previous grounds of rejection under 35 USC 103 in view of Chu (US Pub. 2002/0162582).  The closest prior art reference, Chu (US Pub. 2002/0162582), discloses a nozzle assembly, comprising:
a multi-fiber connector (12) comprising a ferrule (14) having a front-end section that includes a ferrule end face (at 52) [see Fig. 3; ¶0027]; and 
an optical fiber (50) having an end portion supported by the ferrule and a fiber end face (52) that resides at or proximate to the ferrule end face [see Fig. 3; ¶0027]; and 
a nozzle that includes: 
a nozzle body (202) having a front end and a back end, the front end having a recess (206) defining a recessed wall [see Fig. 3; ¶0033]; 
a first channel (224) residing in the nozzle body and having a first front-end opening (216) at the recessed wall [see Fig. 3; ¶0033];   
a second channel (222) residing in the nozzle body and having a second front-end opening (214) at the recessed wall [see Fig. 3; ¶0033]; 

However, Chu does not disclose the specifically claimed cooperative configuration of the multi-fiber connector and the nozzle.  As persuasively argued by Applicant on page 11 of Remarks filed 12/18/20, Chu fails to disclose that the recess (206) is “sized to receive the front-end section of the ferrule” (14), wherein “the front-end section of the ferrule is received in the recess to define a gap between the ferrule end face and the recessed wall, and wherein the gap defines a section of a flow path between the first and second front-end openings of the first and second channels”.  Chu further fails to disclose multiple optical fibers each having an end portion supported by the ferrule.  Upon a comprehensive updated search, no available prior art was able to teach or fairly suggest, singly or in combination, all features of the nozzle assembly configuration as specifically defined by independent claim 18.  For at least the above reasons, independent claim 18 (and therefore dependent claim 19) are in condition for allowance.  See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art made of record and not relied upon that are considered pertinent to applicant’s disclose.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711